           Case 1:18-cv-02643-RDM Document 19 Filed 12/05/19 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


THE BRADY CENTER TO PREVENT GUN
VIOLENCE,

                Plaintiff

vs.
                                                               Case No. 1:17-cv-02130 (RDM)
U.S. DEPARTMENT OF JUSTICE                                     Consolidated with 1:18-cv-02643 (RDM)
and

BUREAU OF ALCOHOL, TOBACCO,
FIREARMS AND EXPLOSIVES,

                Defendants.


                                    JOINT STATUS REPORT

         Pursuant to this Court’s Minute Order dated November 1, 2019, Plaintiff, the Brady

Center to Prevent Gun Violence (“Brady Center”) and Defendants United States Department of

Justice and the Bureau of Alcohol, Tobacco, Firearms and Explosives (“ATF”) set forth the

current status of this case. Specifically, on November 25, 2019, the parties conferred regarding

the outstanding issues, which led to the parties reaching a number of agreements.

         First, the parties agreed that, during its additional searches in response to the White Paper

Request, the ATF would use the 8 search terms proposed by the Brady Center. The ATF has

indicated that these searches have started.

         Second, the parties discussed the production schedule for the First Warning Letter

production (at issue in Case No. 1:17-cv-02130) and the Second Warning Letter production (at

issue in Case No. 1:18-cv-02643). As previously reported, the ATF believed it would complete

the First Warning Letter production by November 1, 2019. But in connection with a parallel



DC: 7195236-2
         Case 1:18-cv-02643-RDM Document 19 Filed 12/05/19 Page 2 of 3



request from Congress, the ATF determined that it had overlooked about 20,000 pages of

narrative reports responsive to the request and that it would not be possible to complete the

release of that many pages by the November 1, 2019 deadline. The parties agreed that ATF

would begin producing records responsive to the Second Warning Letter request on December 2,

2019 and make subsequent productions of at least 750 pages on the first business day of each

month going forward.      The parties also agreed that ATF would produce the previously

overlooked narrative reports on the same schedule on which it was releasing those records to

Congress. Although ATF could not provide an estimate, the parties hope and expect that

production to take no more than 6 months.

       Third, the parties discussed the timing of the ATF’s Vaughn index for information

withheld from the First Warning Letter productions.         The parties intend to have further

discussions regarding this issue and hope to reach a resolution that will not require judicial

intervention.

       Accordingly, the parties recommend that they file a further joint status report on or before

January 10, 2020, to update the Court on the progress of the supplemental search efforts, the

status of the productions, and the parties’ positions on the production of a Vaughn index.




                                                2
         Case 1:18-cv-02643-RDM Document 19 Filed 12/05/19 Page 3 of 3




December 5, 2019                               Respectfully Submitted,

/s/ Kevin T. Barnett                  .       JESSIE K. LIU,
Kevin T. Barnett (D.C. Bar No. 1003410)       D.C. BAR # 472845
Alan Pemberton (D.C. Bar No. 367108)          United States Attorney
Nooree Lee (D.C. Bar No. 1001687)             for the District of Columbia
Covington & Burling LLP
One CityCenter                                DANIEL F. VAN HORN
850 Tenth Street NW                           D.C. BAR # 924092
Washington, DC 20001                          Chief, Civil Division
(202) 662-5430
kbarnett@cov.com                              /s/ Marina Utgoff Braswell       .

                                              MARINA UTGOFF BRASWELL
Jonathan E. Lowy (D.C. Bar No. 418654)        D.C. Bar # 416587
Joshua Scharff (D.C. Bar No. 999392)          Assistant United States Attorney
Brady Center to Prevent Gun Violence          United States Attorney’s Office
840 First Street NE Suite 400                 555 4th Street, N.W.—Civil Division
Washington, DC 20002                          Washington, D.C. 20530
(202) 370-8105                                (202) 252-2561
jscharff@bradymail.org                        Marina.Braswell@usdoj.gov

Attorneys for Plaintiff                       Attorneys for Defendant




______________________________




                                          3
